Hutcheson, Justice.
E. H. Dorsey Jr. executed and delivered to American State Bank his promissory note, indorsed by E. H. Dorsey Sr. and O. H. Arnold Jr. The note was transferred to American Securities Company, which brought suit on it in the city court of Athens. O. H. Arnold Jr. filed a bill in equity in Olarke superior court, seeking to restrain and enjoin the suit filed in the city court, on the ground that he was entitled to an equitable set-off. Demurrer was filed, on the grounds that no cause of action was set out, and that the petition showed on its face that the petitioner had an ample and complete remedy at law. The demurrer was sustained and the petition dismissed, and the petitioner excepted.
*355“While a city court has no jurisdiction to grant affirmative equitable relief, it may entertain jurisdiction of an equitable plea purely defensive in its nature.” House v. Oliver, 123 Ga. 784 (51 S. E. 722). The petition in the instant case shows on its face that no affirmative equitable relief is prayed, and that petitioner could have set up his plea of set-off in 'the city court of Athens. See Meyer v. Hiatt, 40 Ga. App. 584 (150 S. E. 567); Webb-Harris Auto Co. v. Industrial Acceptance Cor., 164 Ga. 54 (137 S. E. 770). The court did not err in sustaining the general demurrer and dismissing the petition.

Judgment affirmed.


All the Justices concur, except Russell, C. J., absent becau,se of illness.